     Case 1:21-cv-04607-MKV Document 14 Filed 08/17/21 Page 1 of 5




                                  KEYHANI LLC
                                     1050 30th Street NW
                                     Washington, DC 20007
                                       T. 202.748.8950
                                       F. 202.318.8958
                                      www.keyhanillc.com

                             Direct Email: dkeyhani@keyhanillc.com
                                    Direct Dial: 202.903.0326


                                       August 13, 2021


VIA ECF
The Honorable Mary Kay Vyskocil
United States District Court for the Southern District Of New York
40 Foley Square
New York, NY 10007

       Re:     CG3 Media, LLC and Corey Griffin v. Belleau Technologies, LLC, Civil Case
               No. 1:21-cv-04607-MKV

Dear Judge Vyskocil:

Pursuant to the Court’s July 14, 2021 Order (Dkt. No. 10), Declaratory Judgment
Plaintiffs/Counter-Defendants CG3 Media, LLC and Corey Griffin (collectively “Plaintiffs”)
and Defendant /Counter-Plaintiff Belleau Technologies, LLC, (“Belleau” or “Defendant”)
respectfully submit this joint letter providing the following requested information.

1.     A brief statement of the nature of the case, the principal claims and defenses,
       and the major legal and factual issues that are most important in the case.

This patent infringement action involves U.S. Patent No. 9,953,646 (the “’646 Patent”).

Plaintiffs’ Contentions

Plaintiff CG3 Media is the owner of the Speakflow product, an online teleprompter
Application. Plaintiff Corey Griffin is the founder of CG3 Media and the developer of the
Speakflow application. Plaintiffs seek a determination that CG3 Media and Griffin do not
infringe any valid or enforceable claim of the ’646 Patent and that the claims of the ’646
Patent are invalid, unpatentable, and unenforceable.

Plaintiffs assert that they have not infringed and do not infringe any valid and enforceable
claim of the ’646 Patent literally, directly, indirectly, willfully, or under the doctrine of
     Case 1:21-cv-04607-MKV Document 14 Filed 08/17/21 Page 2 of 5




equivalents. Plaintiffs contend that Defendant has not met its burden of proof to show
infringement of any of the claims of any of the ’646 Patent and will be unable to meet its
burden of proof to show infringement. Plaintiffs further maintain that the claims of the ’646
Patent are invalid and unenforceable for failure to comply with the requirements of one or
more of the conditions for patentability specified in Title 35 of the United States Code,
including, but not limited to, 35 U.S.C. §§ 101, 102, 103, and or 112.

Plaintiffs deny that CG3 Media is the alter ego of Griffin or that Griffin and CG3 Media are
personally liable, jointly or severally, for any damages allegedly suffered by Defendant.

Defendant’s Contentions

Belleau makes and sells the commercially successful PromptSmart line of teleprompter
applications which utilize Belleau’s patented technology to automatically scroll teleprompter
text. Belleau alleges that Plaintiffs’ competing SpeakFlow application infringes the ’646
Patent and Plaintiffs have committed direct, contributory, and induced infringement. Belleau
seeks reasonable royalties and lost profits for Plaintiffs’ infringement. Belleau also contends
that Plaintiffs’ infringement has been willful and seeks a trebling of damages for willful
infringement. Belleau notified Plaintiffs of their infringement through an April 27, 2021
letter, which included a preliminary claim chart.

Belleau also contends that Plaintiff CG3 is the alter-ego of Plaintiff Corey Griffin for the
reasons set forth in greater detail in Belleau’s infringement counterclaims (Dkt. 9 at ¶¶4-18)
and that CG3 and Corey Griffin should be held jointly and severally liable for their
infringement.

Belleau has denied the allegations of non-infringement and invalidity in Plaintiffs’ Complaint
and denies that the claims of the ’646 Patent are invalid under any of the grounds identified
by Plaintiffs or any other ground.

Major Legal and Factual Issues

At this time, the parties understand that the principal disputed factual issues will relate to
infringement, validity, damages, willfulness, and Belleau’s alter-ego allegations. The issues
surrounding infringement and validity may include both legal and factual components. In
addition, a major legal issue will be claim construction.

2.     A brief statement by plaintiff or by the defendant in removed cases, as to the
       basis of subject matter jurisdiction and venue, and a brief statement by each
       other party as to the presence or absence of subject matter jurisdiction and
       venue.




                                               2
     Case 1:21-cv-04607-MKV Document 14 Filed 08/17/21 Page 3 of 5




Plaintiffs’ Contentions

This Court has subject matter jurisdiction under Title 28, United States Code, §§ 1331 and
1338(a), 2201, and 2202. Venue in this judicial district is proper under Title 28, United
States Code, §§ 1391(b) and 1400 because Defendant’s principal place of business is within
this District.

Plaintiffs do not challenge subject matter jurisdiction or venue with respect to Defendant’s
counterclaim.

Defendants Contentions

Belleau does not challenge personal jurisdiction, subject matter jurisdiction, or venue with
respect to Plaintiffs’ declaratory judgment claims.

This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338 with
respect to Belleau’s infringement counterclaims under the Patent Act, 35 U.S.C. § 101 et
seq., and pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.

This Court has personal jurisdiction over Griffin and CG3 at least because they have availed
themselves of the Court’s jurisdiction with their Complaint, and also because, upon
information and belief, they do business and have committed acts of infringement in the
United States and within this judicial district. Griffin and CG3 have consented to venue in
this Court by filing their Complaint against Belleau in this district and thus venue for
Belleau’s counterclaims are proper in this district. Further, upon information and belief,
Counter-Defendants have committed acts of infringement in this district.

3.     A brief description of any (i) motions that have been made and decided, (ii)
       motions that any party seeks or intends to file, including the principal legal and
       other grounds in support of and opposition to the motion, (iii) pending motions
       and (iv) other applications that are expected to be made at the status conference.

Plaintiffs’ Contentions

No motions have been made or decided, and there are no motions currently pending.
Plaintiffs do not intend to file any motions at this time but may elect to do so during the
course of claim construction, discovery, and as becomes necessary as the case proceeds.

Plaintiffs oppose Defendant’s proposed changes to the schedule terms and believe that the
parties should follow the Court’s Patent Case Management Plan and Scheduling Order. The
Court’s management plan and scheduling order is thoughtful, fair to all parties, and resulted
from deliberations that took into account policy concerns and the competing interests of
various constituents. Counsel for plaintiffs have relied on the Court’s plan and order in
preparing their case and advising their clients. The instant case is straightforward and not out
of the ordinary as far as patent cases go—it involves infringement of one patent and one


                                               3
      Case 1:21-cv-04607-MKV Document 14 Filed 08/17/21 Page 4 of 5




system, and there are no special circumstances that justify deviating from the Court’s plan
and order. It appears that Defendant is merely attempting to gain an advantage by requiring
Plaintiffs to disclose prematurely their documents, source code, and positions, and Plaintiffs
ask that the Court reject such gamesmanship.

Defendant’s Contentions

No motions are currently pending. Aside from what arises in due course during discovery,
claim construction briefing, or dispositive motion practice, Belleau does not presently intend
to file any motions.

At the status conference, Belleau intends to raise the merits of its proposed schedule terms,
which are being filed with the Parties’ Case Management Report and Scheduling Order.
Belleau’s proposals in the Case Management Report call for the early production of technical
documents and the disclosure of infringement and invalidity claim charts before claim
construction. Belleau contends that these more detailed disclosures will allow for more
effective joining of the issues and earlier resolution of the dispute between the parties. See
e.g. Case Management Issues from the Judicial Perspective, WG10 Commentary on Patent
Litigation Best Practices, The Sedona Conference, 2014 at p. 4. (“Courts should require the
parties to disclose information and produce documents that are likely to be central to the
merits of the parties’ dispute over liability and thus would be likely to enhance the success of
early mediation” and suggesting early production of technical documents and infringement
and invalidity claim charts.). 1

4.      A brief description of any discovery that has already taken place, and a brief
        description of any discovery that the parties intend to take in the future.

Plaintiffs’ Contentions

Plaintiffs intend to serve discovery requests and interrogatories over the next few weeks
regarding the file history of the ‘646 Patent, Defendant’s conception and/or reduction to
practice of the invention, prior art searches, Defendant’s correspondences with Plaintiffs and
third parties regarding the technology of the ’646 Patent and any alleged infringement of the
’646 Patent, Defendant’s infringement contentions, documents relating to any alleged
damages (e.g., licenses and documents concerning offers to sell and sales of the invention),
and subject matter related to the claims and defenses asserted in this case.

Defendant’s Contentions

On August 5, 2021, Belleau served requests for production and interrogatories on Plaintiffs.
Belleau anticipates that the scope of discovery will encompass the factual and legal issues
identified in Section 1 above (such as the structure, function, and operation of the accused

1
 Accessible at: https://thesedonaconference.org/sites/default/files/commentary_drafts/Chapter%25206%2520-
%2520Case%2520Management%2520Issues%2520from%2520the%2520Judicial%2520Perspective_0.pdf


                                                    4
     Case 1:21-cv-04607-MKV Document 14 Filed 08/17/21 Page 5 of 5




product), and the requested relief (such as relevant financial information and awareness of
the ’646 Patent), including related, ancillary, and subsidiary factual and legal issues and
matters and Belleau’s alter-ego allegations.

5.     A statement describing the status of any settlement discussions and whether the
       parties would like a settlement conference.

Plaintiffs’ Contentions

Pursuant to the Court’s Order (Dkt. No. 10), the parties met and conferred to discuss the
possibility of settlement. Plaintiffs are open to further settlement discussions but do not
currently seek a settlement conference.

Defendant’s Contentions

The parties met and conferred to discuss the possibility of settlement pursuant to the Court’s
Scheduling Order (Dkt. No. 10). Belleau remains open to further settlement discussions but
does not seek a settlement conference at this time.

6.     Any other information that the parties believe may assist this Court in resolving
       the action.

At this time, the parties are not aware of any additional information that my assist the Court
in resolving the action.


Counsel for the Parties:

 /s/ Dariush Keyhani                                 /s/ Etai Lahav
 Dariush Keyhani (DK-9673)                           Etai Lahav
 Keyhani LLC                                         Bryon Wasserman (pro hac vice forthcoming)
 1050 30th Street NW                                 RADULESCU LLP
 Washington, DC 20007                                5 Penn Plaza, 19th Floor
 Telephone: (202) 748-8950                           New York, NY 10001
 Fax: (202) 318-8958                                 646-502-5950
 dkeyhani@keyhanillc.com                             etai@radip.com
                                                     bryon@radip.com
Attorneys for Plaintiff/Counter-Defendant
CG3 Media, LLC and Corey Griffin, LLC                Attorneys for Defendant/Counter-Plaintiff
                                                     Belleau Technologies LLC




                                               5
